Appellate Case: 22-6024     Document: 010110689255        Date Filed: 05/26/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                            May 26, 2022
                          _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
  KURT ARTHUR MEYER,

        Petitioner - Appellant,

  v.                                                          No. 22-6024
                                                       (D.C. No. 5:20-CV-01125-J)
  SCOTT CROW,                                                 (W.D. Okla.)

        Respondent - Appellee.
                       _________________________________

           ORDER DENYING A CERTIFICATE OF APPEALABILITY*
                   _________________________________

 Before MORITZ, BRISCOE, and CARSON, Circuit Judges.
                    _________________________________

       Petitioner Kurt Meyer, an Oklahoma state prisoner appearing pro se, requests a

 certificate of appealability (“COA”) so that he may appeal the district court’s order

 dismissing his petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

 Because Meyer has failed to satisfy the standards for issuance of a COA, we deny his

 request and dismiss this matter. We also deny his recently filed motion for a hearing

 and appointment of counsel.




       *
          This order is not binding precedent except under the doctrines of law of the
 case, res judicata, and collateral estoppel. It may be cited, however, for its persuasive
 value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-6024    Document: 010110689255         Date Filed: 05/26/2022    Page: 2



                                             I

       Meyer and his wife, Kathleen Wilkins-Meyer, owned a ranch and business in

 Oklahoma. Wilkins-Meyer began to suspect her husband frequented prostitutes, and

 in 2013, she filed for divorce. The divorce was acrimonious. Meyer stalked his

 estranged wife and continued to frequent prostitutes. While proceedings were

 pending, Wilkins-Meyer received possession of the house and Meyer received

 possession of the adjacent ranch and related buildings. On November 14, 2014,

 Wilkins-Meyer was discovered dead next to a ladder in the property’s tack room.

 Meyer maintains she fell to her death changing a lightbulb or alternatively theorizes

 that two or more prostitutes he frequented conspired to kill Wilkins-Meyer. The

 State theorized that Meyer feared losing assets to her in the divorce, so he faked an

 alibi, strangled Wilkins-Meyer to death, dragged her body into the tack room, and

 badly staged the scene to make it look like an accidental death. The State based this

 theory on overwhelming evidence, including handwritten notes in which Meyer

 planned the murder, phone records, autopsy results, and obvious signs of foul play at

 the scene.

       Meyer was tried and convicted in Oklahoma state court of murder in the first

 degree with deliberate intent. He was sentenced to life imprisonment without the

 possibility of parole. The Oklahoma Court of Criminal Appeals (“OCCA”) affirmed

 his conviction on direct appeal. The state district court denied Meyer’s application

 for state post-conviction relief, the OCCA remanded for entry of an order properly

 setting out findings of fact and conclusions of law, and the state district court entered

                                             2
Appellate Case: 22-6024    Document: 010110689255        Date Filed: 05/26/2022     Page: 3



 such order again denying Meyer’s application. The OCCA affirmed. Meyer filed a

 petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 in federal court. On

 November 15, 2021, a magistrate judge issued a thorough report and recommendation

 recommending the petition be denied. Meyer objected, and on January 31, 2022, the

 district court adopted the report and recommendation and denied the petition. Meyer

 seeks a COA to appeal the dismissal of his § 2254 petition.

                                            II

       “A state prisoner whose petition for a writ of habeas corpus is denied by a

 federal district court does not enjoy an absolute right to appeal.” Buck v. Davis, 137

 S. Ct. 759, 773 (2017). “Federal law requires that he first obtain a COA from a

 circuit justice or judge.” Id. (citing 28 U.S.C. § 2253(c)(1)). To obtain a COA, a

 state prisoner must make “a substantial showing of the denial of a constitutional

 right.” 28 U.S.C. § 2253(c)(2). This requires the prisoner to “sho[w] that reasonable

 jurists could debate whether (or, for that matter, agree that) the petition should have

 been resolved in a different manner or that the issues presented were ‘adequate to

 deserve encouragement to proceed further.’” Miller-El v. Cockrell, 537 U.S. 322,

 336 (2003) (alteration in original) (quoting Slack v. McDaniel, 529 U.S. 473, 484

 (2000)). In other words, the prisoner must show that the district court’s resolution of

 the claims was “debatable or wrong.” Slack, 529 U.S. at 484.

       We review the district court’s legal analysis de novo. Smith v. Duckworth, 824

 F.3d 1233, 1241–42 (10th Cir. 2016). A state prisoner seeking federal habeas relief

 must show that the state court’s resolution of his or her claims (1) “was contrary to,

                                            3
Appellate Case: 22-6024     Document: 010110689255        Date Filed: 05/26/2022      Page: 4



 or involved an unreasonable application of, clearly established Federal law” or

 (2) “was based on an unreasonable determination of the facts in light of the evidence

 presented in the State court proceeding.” 28 U.S.C. § 2254(d). “A state-court

 decision is contrary to clearly established federal law under 28 U.S.C. § 2254(d)(1) if

 it ‘applies a rule that contradicts the governing law set forth in Supreme Court cases

 or confronts a set of facts that are materially indistinguishable from a decision of the

 Supreme Court and nevertheless arrives at a result different from that precedent.’”

 Smith, 824 F.3d at 1241 (quoting Ryder ex rel. Ryder v. Warrior, 810 F.3d 724, 739

 (10th Cir. 2016)). And a state court decision is an unreasonable application of

 clearly established federal law if it “correctly identifies the governing legal rule but

 applies it unreasonably to the facts of a particular prisoner’s case.” Williams v.

 Taylor, 529 U.S. 362, 407–08 (2000).

       “[I]f the petitioner can show that ‘the state courts plainly misapprehend[ed] or

 misstate[d] the record in making their findings, and the misapprehension goes to a

 material factual issue that is central to petitioner’s claim, that misapprehension can

 fatally undermine the fact-finding process, rendering the resulting factual finding

 unreasonable.’” Id. at 1241 (alterations in original) (quoting Ryder, 810 F.3d at 739).

       Because Meyer appears pro se, we construe his filings liberally, but we do not

 serve as his advocate. See Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836,

 840 (10th Cir. 2005).




                                             4
Appellate Case: 22-6024      Document: 010110689255        Date Filed: 05/26/2022    Page: 5



                                             III

          Meyer is not entitled to a COA because reasonable jurists could not debate that

 the district court correctly denied his petition. He asserts eight issues on appeal,

 some of which overlap or collapse multiple grounds for relief under one heading. We

 find none persuasive and will address each in turn.

                                              A

          In Issue One, Meyer asserts the trial court should have suppressed evidence

 against him due to a November 14, 2014, warrantless seizure of two of his cellphones

 and a later cell site location information (“CSLI”) analysis of a call made from a

 different cellphone, which Meyer asserts was not his. “[W]here the State has

 provided an opportunity for full and fair litigation of a Fourth Amendment claim, the

 Constitution does not require that a state prisoner be granted federal habeas corpus

 relief on the ground that evidence obtained in an unconstitutional search or seizure

 was introduced at his trial.” Stone v. Powell, 428 U.S. 465, 482 (1976). Meyer had a

 full and fair opportunity to litigate his Fourth Amendment claims in state court.

 Counsel moved to suppress, the trial court held a hearing before denying suppression,

 and counsel objected to the entry of the evidence at trial. He is not entitled to a COA

 on this issue given the full examination of his Fourth Amendment claims in state

 court.

                                              B

          In Issue Two, Meyer asserts the district court erred in determining that his

 claims for abuse of discretion and bias, and for insufficient evidence, were

                                              5
Appellate Case: 22-6024    Document: 010110689255        Date Filed: 05/26/2022     Page: 6



 unexhausted or procedurally barred. In the district court, Meyer asserted a number of

 arguments that this issue could be intended to address. He makes no effort to specify

 which of those he pursues on appeal, nor does he make any effort to point us to the

 portions of the record where he raised those claims in state court. Elsewhere, Meyer

 goes into more detail on substantially the same issues, so we address his claims there.

                                            C

       In Issue Three, Meyer asserts the OCCA’s recitation of facts on direct appeal

 contains errors and is therefore not entitled to deference. He also claims there were

 multiple instances of prosecutorial misconduct which occurred during his trial.

       Like the district court, we can determine from the face of the OCCA’s opinion

 that it did not base its substantive conclusions on the factual errors Meyer alleges.

 Moreover, Meyer makes no effort to identify how these alleged factual errors could

 have affected the OCCA’s resolution of his direct appeal, or how our refusing to give

 deference to the OCCA’s rulings regarding the alleged factual errors might affect our

 legal analysis.

       Meyer claims comments by the assistant district attorney during voir dire and

 closing arguments constitute prosecutorial misconduct. He raises additional claims

 of prosecutorial misconduct regarding the assistant district attorney’s referring to

 “murder notes,” misstating witness testimony, coaching a witness, and making other

 statements and arguments regarding the presumption of innocence. Taken together,

 Meyer claims he was denied a fair trial.



                                            6
Appellate Case: 22-6024    Document: 010110689255         Date Filed: 05/26/2022    Page: 7



       During voir dire, the assistant district attorney asked a prospective juror: “Do

 you understand that that burden – that presumption [of innocence] goes away when

 the evidence starts popping up?” ROA Vol. 1 at 423. Meyer’s counsel objected, and

 the district attorney withdrew the question. Counsel also objected to the district

 attorney asking if a prospective juror agreed with the statements: (1) “The

 presumption of innocence doesn’t mean he’s innocent” and (2) “he is presumed

 innocent? . . . That doesn’t mean he is innocent.” Id. at 423–24. The district court

 overruled both objections. During closing arguments, the district attorney stated: “It

 is the State’s burden to prove the defendant’s guilty beyond a reasonable doubt. So

 after you go back into that jury deliberation room and you deliberate this case, you

 can begin to consider something other than the presumption of innocence.” Id. at

 425. The defense objected, and the court told the assistant district attorney to “just

 stick with the jury instructions.” Id.

       The OCCA determined that the only misstatement of the law was withdrawn

 and that one objection to the assistant district attorney’s correct statement of the law

 was actually sustained. The OCCA took particular note of the trial court’s rulings on

 defense counsel’s objections and correctly concluded the assistant district attorney’s

 statements did not violate Meyer’s constitutional rights.

       The reference to handwritten notes, in which Meyer apparently planned the

 murder, as “murder notes” in the prosecution’s opening statement did violate an order

 in limine, but the district court sustained Meyer’s objection, admonished the jury to

 put the statement out of their minds, and threatened to sanction the prosecution if it

                                             7
Appellate Case: 22-6024        Document: 010110689255      Date Filed: 05/26/2022      Page: 8



 violated the pretrial order again. Other references were during closing argument, and

 the order in limine only covered voir dire and opening statements. Meyer limits his

 argument concerning prosecutorial misconduct to violation of the order in limine, and

 the one violation identified is far from enough to constitute prosecutorial misconduct.

        The other asserted instances of prosecutorial misconduct involve inartful

 questioning by the assistant district attorney that fall far short of prosecutorial

 misconduct. Meyer’s objections to both of those statements were sustained, curing

 any potential error. The claim of witness coaching also falls far short of

 prosecutorial misconduct as the supposed coaching did not suggest an answer to the

 state’s witness.

        Finally, Meyer makes the conclusory assertion that the prosecution “repeatedly

 insert[ed] statements and arguments designed to diminish the presumption of

 innocence during the trial” but does not specifically indicate what those statements

 and arguments were. Aplt. Br. at 9. We assume Meyer is referring to the above

 instances collectively, which for the reasons stated do not rise to the level of

 prosecutorial misconduct and did not diminish the presumption of innocence set forth

 in the jury’s instructions.

                                             D

        In Issue Four, Meyer argues the district court should not have given deference

 to the state court’s determination that Meyer’s claim of ineffective assistance of

 appellate counsel was procedurally barred. He makes procedural arguments here and

 raises related merits arguments elsewhere. It is doubtful that those claims were

                                              8
Appellate Case: 22-6024       Document: 010110689255       Date Filed: 05/26/2022    Page: 9



 “fairly presented” in state court. Fairchild v. Workman, 579 F.3d 1134, 1151 (10th

 Cir. 2009). Nevertheless, we address those claims individually out of an abundance

 of caution.

                                              E

           In Issue Five, Meyer asserts ineffective assistance of appellate counsel. A

 claim of ineffective assistance of counsel requires a showing of deficient

 performance and resulting prejudice. See Strickland v. Washington, 466 U.S. 668,

 687 (1984). Meyer cannot show prejudice because, even if counsel had raised on

 direct appeal all of the grounds now asserted, Meyer would not have been entitled to

 relief.

           Appellate counsel’s failure to amend Meyer’s appellate briefing in light of

 Carpenter1 would not have entitled him to relief because he was not prejudiced by

 any ineffectiveness. The fundamental fairness of the proceeding did not depend on

 this issue when there was plainly probable cause for a CSLI warrant and there was

 other evidence placing Meyer at the scene—chiefly, the testimony of Brandi

 Henderson, a prostitute with whom Meyer had scheduled a meeting the night of the

 murder, and who testified Meyer had her drop him off and pick him up near the scene

 of the crime.




           1
         In Carpenter, the Supreme Court held “that an individual maintains a
 legitimate expectation of privacy in the record of his physical movements as captured
 through CSLI.” Carpenter v. United States, 138 S. Ct. 2206, 2217 (2018).
                                               9
Appellate Case: 22-6024     Document: 010110689255        Date Filed: 05/26/2022      Page: 10



        Meyer also asserts counsel was ineffective in not raising the following issues:

  “abuses of discretion not raised in the direct appeal”; “instances of prosecutorial

  misconduct, not raised in the direct appeal”; “law enforcement misconduct,

  constituting malicious prosecution”; that there was an “illegal search and seizure of

  telephone evidence, not raised in the direct appeal”; that he “was denied his

  constitutional right to the effective assistance of counsel”; that there was “insufficient

  evidence to prove petitioner guilty beyond a reasonable doubt”; and that he “was

  denied his fundamental right to be presumed innocent.” Aplt. Br. at 12–13 (emphasis

  omitted). Rather than brief the issue, Meyer directs us to his state court filings. Even

  examining these filings and assuming no procedural bar applies, appellate counsel’s

  failure to raise these grounds could not have prejudiced Meyer.

        The purported abuses of discretion pertain to the refusal of the preliminary

  hearing judge to recuse himself because his mother, who was murdered, had the same

  first name as the victim in this case and the refusal of the same judge to permit

  examination of a witness at the preliminary hearing. The first ground is unpersuasive

  because it is too tenuous a connection to show any bias. The second is unpersuasive

  because preliminary hearings can conclude once the prosecution has established

  probable cause. See Okla. Stat. tit. 22, § 258. All other asserted abuses of discretion

  relate to matters that we address and find unpersuasive elsewhere.

        The arguments regarding asserted prosecutorial misconduct are rejected for the

  reasons stated herein. Moreover, the prosecution had no obligation to investigate

  farfetched alternative theories given the clear evidence against Meyer.

                                             10
Appellate Case: 22-6024     Document: 010110689255        Date Filed: 05/26/2022     Page: 11



        Regarding cell phones, the record supports that the phones were seized under

  exigent circumstances, namely the fear that Meyer could destroy them or delete data

  in the time it would take to get a warrant, but that they were not searched for data

  until later, after a warrant had been obtained.

        In asserting ineffectiveness of his appellate counsel for failing to raise

  ineffectiveness of his trial counsel, Meyer “acknowledges that his trial attorneys did

  an excellent job of representing him at trial.” ROA Vol. 1 at 110. The asserted

  deficiencies of trial counsel are minor, and raising them would not have altered the

  outcome or affected the fairness of the proceedings. The record contains more than

  sufficient evidence to support the jury’s verdict, including obvious drag marks, signs

  of strangulation, and notes in Meyer’s own handwriting planning the murder.

        Finally, for the reasons discussed above, Meyer was not denied the

  presumption of innocence and he was not prejudiced by appellate counsel’s failure to

  raise those grounds on direct appeal.

                                              F

        In Issue Six, Meyer asserts that he is entitled to de novo review. As discussed

  above, we review legal issues de novo and give deference to findings of fact except

  where they are lacking evidentiary support. And here, any misstatements of fact did

  not affect the outcome in state court. Moreover, Meyer has not asserted a distinct

  ground for relief.




                                             11
Appellate Case: 22-6024     Document: 010110689255        Date Filed: 05/26/2022    Page: 12



                                               G

        In Issue Seven, Meyer goes into more detail regarding the grounds for relief

  asserted in Issue Two.

        Meyer asserts he was improperly prohibited from calling a witness at the

  preliminary hearing. But as discussed, the magistrate judge can end this hearing once

  the prosecution has established probable cause. Meyer confuses the rights available

  to him at trial with those that apply in a preliminary hearing.

        Meyer takes issue with the state trial judge also presiding over the probate of

  Wilkins-Meyer’s estate and the civil wrongful death suit filed against Meyer by

  Wilkins-Meyer’s son from a previous marriage, including the judge issuing rulings in

  those cases before Meyer’s criminal appeal was finalized. Nothing in the record

  suggests presiding over multiple related matters biased the judge, however, and

  judges often preside over related matters.

        Meyer claims the trial judge should have allowed him to play the full video of

  Henderson’s interrogation to show she was coerced into making up a story. But he

  asserts no legal basis for the admission of that video, and other evidence such as

  Meyer’s handwritten notes and cell phone records corroborates much of her story.

        Meyer again asserts claims arising from the assistant district attorney’s

  reference to “murder notes,” but we reject them for the reasons stated above.

        Meyer claims the trial court should have denied the admission of enhanced

  photographs showing drag marks. But photo enhancement is a common practice, and

  Meyer was free to challenge the enhanced photos in cross examination.

                                               12
Appellate Case: 22-6024     Document: 010110689255        Date Filed: 05/26/2022    Page: 13



         Meyer asserts the trial court should not have allowed the prosecution to

  present and argue facts not in evidence, specifically regarding Henderson’s testimony

  placing Meyer near the scene of the crime and other testimony that shards of glass

  were found on Wilkins-Meyer’s jacket. But this testimony was evidence. The fact

  that the phone from which Henderson was called was never found, or that shards of

  glass found on the deceased’s jacket were not presented to the jury are minor points

  in the context of the evidence presented at trial. Moreover, Meyer’s contention that

  if Henderson’s testimony about the call were true, she would be an accomplice, is

  unpersuasive. Henderson could easily have dropped Meyer off and picked him up

  without knowing that he planned to commit a murder.

         Meyer reasserts prosecutorial misconduct. As discussed above, Meyer

  presents no evidence to support this claim.

         Meyer asserts that denial of all of his motions in limine to exclude expert

  testimony is evidence of bias. While this briefing is threadbare, the more obvious

  reason for the denial of these motions is that denying the motions was a permissible

  decision. Examining Meyer’s state court briefing, which provides more detail, it is

  clear that the issues Meyer had with the prosecution’s expert witnesses were fodder

  for cross examination or closing argument but that permitting their testimony was

  well within the trial court’s discretion.

         Meyer claims the state court’s freezing of his assets prior to trial prevented

  him from fully paying his attorneys and hiring necessary expert witnesses. But it

  appears he received representation through his direct appeal, and courts have systems

                                              13
Appellate Case: 22-6024      Document: 010110689255        Date Filed: 05/26/2022      Page: 14



  in place to ensure indigent defendants can litigate their cases. He says nothing about

  whether he sought such assistance or requested an exception to the freezing of certain

  assets to fund his defense. Moreover, given the quantity and variety of evidence

  against Meyer, it is unclear how having his own experts could have sufficiently

  discredited the State’s case to the point of ultimately affecting the jury’s verdict.

           Meyer also asserts that the state trial judge should have recused from his state

  postconviction proceedings. She eventually recused herself, but Meyer contends the

  decision came so late that it affected the court’s rulings on all his motions and

  objections that preceded her recusal. As grounds for disqualification, Meyer asserts

  the same allegations of bias he asserts elsewhere. Because we reject these

  arguments, the record does not support a determination that the judge should have

  recused herself earlier, so her timing was not improper. Moreover, it is doubtful that

  the extensions she granted were unlawful or would have been denied by a different

  judge.

           Finally, Meyer claims appellate counsel was ineffective for not asserting

  insufficiency of the evidence as grounds for reversal. We disagree. While Meyer

  raises a number of challenges to the prosecution’s case, the evidence taken as a

  whole paints a clear picture that Meyer murdered Wilkins-Meyer and badly staged

  the scene to look like an accident. It cannot be said that “no rational trier of fact

  could have found the essential elements of the crime beyond a reasonable doubt.”

  United States v. Hale, 762 F.3d 1214, 1222–23 (10th Cir. 2014).



                                               14
Appellate Case: 22-6024     Document: 010110689255       Date Filed: 05/26/2022     Page: 15



                                             H

        In Issue Eight, Meyer contends he should have been permitted leave to conduct

  discovery, an evidentiary hearing, and counsel. Discovery is only granted “for good

  cause.” Rule 6(a) of the Rules Governing § 2254 Proceedings. A hearing is only

  allowed “[i]f the petition is not dismissed,” and counsel is typically only appointed if

  a hearing is granted. Rule 8 of the Rules Governing § 2254 Proceedings. Meyer has

  not shown good cause because, for the reasons discussed, none of the grounds

  asserted for relief are persuasive. And the petition was properly dismissed, so he is

  not entitled to a hearing or counsel.

                                             IV

        The application for COA is therefore DENIED. Accordingly, Meyer’s motion

  for a hearing and appointment of counsel is DENIED. The matter is DISMISSED.


                                              Entered for the Court


                                              Mary Beck Briscoe
                                              Circuit Judge




                                             15